915 F.2d 1572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charlie ROBERTS, Plaintiff-Appellant,v.Al C. PARKE, Warden, Dr. E.M. Houchins, Defendants-Appellees.
No. 90-5463.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1990.

Before BOYCE F. MARTIN, Jr., RYAN and SUHRHEINRICH, Circuit Judges.

ORDER

1
Charlie Roberts, a Kentucky prisoner, appeals the judgment of the district court which dismissed his civil rights action.  Upon review of the record and Roberts' brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Roberts filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Western District of Kentucky.  In support of his request for a declaratory judgment, injunctive relief, and monetary damages, he alleged that from February 1984 to July 1988, he had been incarcerated at the Kentucky State Reformatory, during which time he was subjected to numerous conditions constituting cruel and unusual punishment in violation of the eighth amendment.  In particular, he alleged that defendant Houchins had failed to provide him with necessary medical and psychological treatment.  Moreover, Roberts also contended that defendant Parke, as warden of that institution, was responsible for the existence of various unacceptable physical conditions present in the dormitory in which he was housed.  Defendants subsequently sought dismissal of the complaint by filing a motion for summary judgment.  After review of the evidentiary materials on file and Roberts' response, the district court granted that motion and entered a judgment dismissing the complaint.  Roberts then filed this appeal.


3
After a careful review of the record, this court has concluded that the district court properly granted the motion for summary judgment as none of the conditions which are the subject of the complaint are of sufficient magnitude to constitute cruel and unusual punishment to violate the eighth amendment.   Rhodes v. Chapman, 452 U.S. 337, 346-50 (1981);  Estelle v. Gamble, 429 U.S. 97, 104-07 (1976).  Accordingly, the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.